Citation Nr: 1449069	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for dermatophytosis of the feet.  

2.  Entitlement to an extraschedular rating for the service-connected dermatophytosis of the feet.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied entitlement to an increased rating for dermatophytosis of the feet. 

An October 2013 decision denied entitlement to an increased rating for arthritis of the right middle and ring fingers and service connection for upper back and lower back arthritis.  In November 2013, the Veteran filed a notice of disagreement for these issues and in August 2014, a statement of the case was issued.  The Veteran is not shown to have filed a timely Substantive Appeal.  Accordingly, the Board does not have jurisdiction.  See 38 C.F.R. § 20.200, 20.204, 20.302 (2014).

The issues of entitlement to an extraschedular evaluation for the service-connected dermatophytosis of the feet and TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The service-connected dermatophytosis of the feet has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period, and has not resulted in disfigurement or scarring.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for dermatophytosis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice letters to the Veteran in November 2008, prior to the initial adjudication of the claim, and in April 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letters. In January 2009 and July 2013, the Veteran informed the RO that she had no additional information or evidence to submit in support of her claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Private treatment records identified by the Veteran are associated with the claims file.  VA treatment records dated from 2010 to 2014 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in December 2008 and July 2013 to obtain medical evidence as to the nature and severity of skin disorder.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2014).  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Diagnostic Code 7816, psoriasis, indicates that a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2014).

Diagnostic Code 7816 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Analysis

The Veteran asserts that a higher rating is warranted for the service-connected dermatophytosis of the feet.  A 10 percent rating is currently assigned by analogy under Diagnostic Code 7816.    

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  Regarding percent of body area affected, the next higher rating of 30 percent requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.

The VA examination reports and treatment records do not establish that the service-connected skin disorder of the feet affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  The December 2008 VA examination report indicates that the service-connected skin disease affects the feet and is manifested by exfoliation and crusting and affects zero percent of the exposed areas and 10 percent of the entire body.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  The Veteran reported that the symptoms included itching, and shedding and crusting of bilateral toe fungus.  The symptoms recurred intermittently as often as twice a month and each occurrence could last 2 weeks. 

The July 2013 VA examination report indicates that the service-connected skin disorder affected less than 5 percent of the total body and zero percent of the exposed area.  It was noted that the service-connected skin disorder of the feet was currently asymptomatic.  There was evidence of onychomycosis of the right 4th toenail.   The private treatment records submitted in support of the claim indicate that the Veteran was under treatment for chronic tinea of the feet.  See the October 2012 and February 2009 statements by Dr. B., the Veteran's podiatrist.  The weight of the competent and credible evidence shows that no more than 10 percent of the entire body is affected by the skin disorder and does not establish that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  As such, a rating in excess of 10 percent based on percentage of body area affected is not warranted.

As for medication, a 30 percent rating requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The weight of the evidence shows the use of topical medications in the past 12 months.  The July 2013 VA examination report indicates that the Veteran has undergone treatment with topical corticosteroids for 6 weeks or more but not constant treatment.  She did not undergo treatment with oral systemic corticosteroids or other immunosuppressive medications.  

The December 2008 VA examination report indicates that the Veteran underwent treatment with a topical corticosteroid in the past 12 months; she used the topical cream 2 times a month for 2 and a half months.  The Veteran used a topical antifungal 2 times a day for 2 and a half months.  The December 2008 VA examination report indicates that Veteran also used systemic immunosuppressive.  However, the private treatment records from the podiatrist for this time period show that the Veteran was prescribed Gris-Peg; the podiatrist indicated that the Veteran took oral antifungal medications not oral systemic corticosteroids or other immunosuppressive medications.  See the October 2012 and February 2009 statements and the treatment records dated from September 2008 to January 2009 by Dr. B., the Veteran's podiatrist.  Although the Veteran uses oral medication to treat the service-connected skin disorder, the weight of the evidence does not show systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Therefore, a rating in excess of 10 percent based on treatment is not warranted.

The Board notes that service connection had been established for dermatophytosis of the feet and none of the evidence of record indicates that this skin disorder affects the head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (Diagnostic Code 7800) is not warranted.  In this case, there is no evidence of scarring associated with the service-connected dermatophytosis of the feet, so Diagnostic Codes 7801, 7802, 7803, 7804 and 7805 are not for consideration.  With respect to Diagnostic Code 7800, the evidence fails to show that the Veteran's skin disorder meets any of the eight characteristics of disfigurement enumerated under that diagnostic code.  For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 10 percent evaluation is warranted for the service-connected dermatophytosis of the feet for the entire period of the appeal.  The disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted.

In summary, for the reasons expressed, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected dermatophytosis of the feet for the entire period of the appeal.  The appeal is denied. 


ORDER

A schedular rating in excess of 10 percent for service-connected dermatophytosis of the feet is denied.


REMAND

The Veteran has reported symptoms of itching and crusting associated with the service-connected dermatophytosis of the feet.  In the June 2010 VA Form 9, the Veteran asserted that she was forced into retirement due to her skin disorder of the feet.  She indicated that she had to wear white socks and if she did not, the skin disorder would break out and she would miss work.  The Veteran indicated that she also wore white socks and tennis shoes due to skin disorder of the feet and this led to termination of her employment because she was harassed about her appearance.  The December 2008 VA examination report indicates that the effect of the service-connected dermatophytosis of the feet on the Veteran's usual occupation was that the Veteran was unable to wear shoes without constant itching and irritation.  A January 2009 private medical record from Dr. B., the private podiatrist, indicates that the Veteran had trouble wearing socks of a dark nature due to the non-breathability which seems to create more swelling and recurrent increases of tinea.  The July 2013 VA examination report indicates that the service-connected skin disorder had no impact on the Veteran's ability to work. 

The Board finds that the Veteran's disability picture could be considered as exceptional and unusual as to render impractical the application of the regular schedular criteria due to marked interference with employment.  The criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Thun v. Peake, 22 Vet. App. 11 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  This issue must be referred to the appropriate officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

Additionally, the evidence of record raises a claim of entitlement to TDIU on an extraschedular basis since the Veteran has asserted she is unable to work due to the skin disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16(b) (2014).  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  

The Board emphasizes that it presently expresses no opinion as to the merits of assignment of an extraschedular evaluation, as the initial decision is vested solely with the officials assigned under 38 C.F.R. § 3.321(b)(1) and § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for the service-connected dermatophytosis of the feet and entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

2.  Concurrent with the above, request that the Veteran clarify her employment history, indicating the reason(s) why employment ended, in regard to her most recent employment.  If the Veteran identifies any specific pertinent employment records, assist her in obtaining that evidence in accordance with 38 C.F.R. § 3.159.
 
3.  After sending the notice listed above and allowing an appropriate time for response, refer the Veteran's claim for an extraschedular evaluation for the service-connected dermatophytosis of the feet and for entitlement to TDIU on an extraschedular basis to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) and § 4.16(b).  for consideration of whether assignment of an extraschedular rating is warranted.  
 
4.  Thereafter, readjudicate the issue of entitlement to an extraschedular evaluation in excess of 10 percent for the dermatophytosis of the feet and entitlement to TDIU on an extraschedular basis.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits and be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


